                                           Case 3:20-cv-05378-EMC Document 4 Filed 08/28/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     WILLIAM R BRAMSCHER,                                 Case No. 20-cv-05378-EMC
                                   8                    Petitioner,
                                                                                              ORDER OF TRANSFER
                                   9             v.
                                                                                              Docket No. 1
                                  10     CRAIG KOENING,
                                  11                    Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          Petitioner has filed a petition for writ of habeas corpus to challenge his conviction and

                                  14   sentence from the Los Angeles County Superior Court. Los Angeles County lies within the venue

                                  15   of the Central District of California. Petitioner is confined at the Correctional Training Facility in

                                  16   Soledad, located within the venue of the Northern District of California. Venue is proper in a

                                  17   habeas action in either the district of confinement or the district of conviction, 28 U.S.C. §

                                  18   2241(d), although a petition challenging a conviction or the sentence imposed is preferably heard

                                  19   in the district of conviction. See N. D. Cal. Habeas L.R. 2254-3(b). The preferred venue is the

                                  20   Central District of California because Petitioner was convicted and the sentence was imposed in

                                  21   that district. Pursuant to 28 U.S.C. § 1404(a) and Habeas L.R. 2254-3(b), and in the interests of

                                  22   justice, this action is TRANSFERRED to the United States District Court for the Central District

                                  23   of California. The Clerk shall transfer this matter.

                                  24          IT IS SO ORDERED.

                                  25

                                  26   Dated: August 28, 2020

                                  27                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  28                                                     United States District Judge
